Exhibit 10.11

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Date of Issuance: 11/29/13

 

$50,000

 

10% CONVERTIBLE DEBENTURE

DUE 5/29/14

 

THIS DEBENTURE is a duly authorized and issued 10% Convertible Debenture of NYBD
Holding, Inc. having a principal place of business at 2500 West Olive Avenue 5F
Burbank, CA 91505 (the "Company"), due 5/29/14 (the "Debenture").

 

FOR VALUE RECEIVED, the Company promises to pay to REDWOOD MANAGEMENT, LLC or
its registered assigns (the "Holder"), the principal sum of $50,000 plus
interest on 5/29/14 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the "Maturity Date"), and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of (10%) Ten percent guaranteed
interest payable regardless of how long the debenture remains outstanding,
unless the Debenture is converted to shares of common stock in accordance with
the terms and conditions herein. This Debenture shall also have an original
issue discount of five percent (5%) from the stated Principal Amount.

 

The Holder will pay $50,000 upon execution.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER

 



1

 

 

This Debenture is subject to the following additional provisions:

 

Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal aggregate
principal amount of Debentures of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

 

Section 2. TRANSFER. This Debenture may be transferred or exchanged only in
compliance with applicable federal and state securities laws and regulations.
Prior to due presentment to the Company for transfer of this Debenture, the
Company and any agent of the Company may treat the Person in whose name this
Debenture is duly registered on the Debenture Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Debenture is overdue, and neither the Company nor any such
agent shall be affected by notice to the contrary.

 

Section 3. EVENTS OF DEFAULT.

 

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of, interest (including Late
Fees) on, or liquidated damages in respect to this Debenture, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default is not cured, if possible to cure, within 3 days of notice of such
default sent by the Holder;

 

(ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary thereof shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company or any subsidiary thereof
for the purpose of effecting any of the foregoing; or

 



2

 

 

(iii) the Company shall fail to timely file all reports required to be filed by
it with the SEC pursuant to Section 13 or 15(d) of the Securities and Exchange
Act of 1934, as amended (the "Exchange Act"), or otherwise required by the
Exchange Act.

 

(iv) the material breach of any promise or representation in this Agreement and
or related representation or agreement made by the COMPANY and or any of its
officers, which shall include, without limitation, the failure to deliver shares
of common stock due CLAIMANT on a conversion within three Business Days from the
date of conversion or sooner, which delivery must be otherwise made per
reasonable specifications of the CLAIMANT (e.g. to brokerage firm account).

 

If the COMPANY fails to perform hereunder by delivering Shares or paying
Principal and or Interest within 3 Business Days of said being due, then for the
first up to 30 calendar days from the due date of said performance, the COMPANY
shall also owe payable immediately an amount equal to $1,000 per day as a
reasonable "Late Fee" in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the CLAIMANT having to focus its management,
advisors, and counselors on the matter of the COMPANY failing to honor its
written obligations, and said figure is deemed a reasonable liquidated damages
provision and is not an election of remedy and is non exclusive so the CLAIMANT
can add and pursue all rights otherwise.

 

(b) If any Event of Default occurs and is continuing, the full principal amount
of this Debenture, together with interest and other amounts owing in respect
thereof, to the date of acceleration shall become at the Holder's election,
immediately due and payable in cash.. The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

(c) It is hereby agreed that in the event any Installment Payment noted above is
not paid by Bank transfer within 15 days of any Due Date, for any reason, then
at the option of the Company this agreement may be cancelled and sent to Redwood
Management LLC in writing to reflect the amount actually paid to date of
cancellation. Upon cancellation made under this agreement, the Debenture will
adjust to reflect monies actually paid. Upon cancellation holder is released
from any liability.

 



3

 

 

Section 4. Conversion.

 

(a) (i) Holder's Conversion Right. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture, including
interest and principal, shall be convertible into shares of Common Stock at a
price of Fifty Percent (50%) of the lowest traded price, determined on the then
current trading market for the Company's common stock, for 20 trading days prior
to conversion (the "Set Price") at the option of the Holder, in whole at any
time and from time to time. The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Exhibit B
("Notice of Conversion"), specifying the date c,)on which such conversion is to
be effected (a "Conversion Date"). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the CLAIMANT, free
and clear of all legends in legal free trading form, the COMPANY shall allow
CLAIMANT to add two (2) days to the lookback (the mechanism used to obtain the
conversion price along with discount) for each day the COMPANY fails to timely
(within 72 hours, 3 business days)) deliver shares, on the next conversion.

 

The Holder and any assignee, by acceptance of this Debenture, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Debenture, the unpaid and unconverted principal amount of
this Debenture may be less than the amount stated on the face hereof. Any
Opinion Letter required to effectuate the issuance of the shares pursuant to
this Paragraph 4(a) and the Notice of Conversion shall be provided and issued by
Company. The Holder may use another attorney in it's sole discretion for the
opinion. The parties hereby agree that the company will cover all legal costs
associated with the issuance of the Opinion Letter to the Transfer Agent.

 

(ii) If the Company, at any time while this Debenture is outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(iii) Whenever the Set Price is adjusted pursuant to any of Section 4, the
Company shall promptly mail to each Holder a notice setting forth the Set Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 



4

 

 

(iv) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Debentures, and shall cause to be mailed to the Holders at
their last addresses as they shall appear upon the stock books of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. Holders are entitled to convert
Debentures during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.

 

(v) If, at any time while this Debenture is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.

 



5

 

 

(b) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Debenture. See attached EXHIBIT A
(Irrevocable TA Letter)

 

(c) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.

 



6

 

 

(d) Notwithstanding anything to the contrary herein contained, the Holder may
not convert this Debenture to the extent such conversion would result in the
Holder, together with any affiliate thereof, beneficially owning (as determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") and the rules promulgated thereunder) in excess of
9.99% of the then issued and outstanding shares of Common Stock, including
shares issuable upon such conversion and held by the Holder after application of
this section. The provisions of this section may be waived by the Holder (but
only as to itself and not to any other Holder) upon not less than 61 days prior
notice to the Company. Other Holders shall be unaffected by any such waiver.

 

Section 5. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:

 

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

"Common Stock" means the common stock of the Company and stock of any other
class into which such shares may hereafter have been reclassified or changed.

 

"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

"Set Price" shall have the meaning set forth in Section 4.

 

Section 6. Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed. This Debenture is a direct debt obligation of the Company.
This Debenture ranks pan passu with all other Debentures now or hereafter issued
under the terms set forth herein. As long as this Debenture is outstanding, the
Company shall not and shall cause it subsidiaries not to, without the consent of
the Holder, (a) amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Holder; (b) repay,
repurchase or offer to repay, repurchase or otherwise acquire more than a de
minimis number of shares of its Common Stock or other equity securities other
than as to the Underlying Shares to the extent permitted or required under the
Transaction Documents or as otherwise permitted by the Transaction Documents; or
(c) enter into any agreement with respect to any of the foregoing.

 

Section 7. If this Debenture shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

 



7

 

 

Section 8. So long as any portion of this Debenture is outstanding, the Company
will not and will not permit any of its subsidiaries to, directly or indirectly,
enter into, create, incur, assume or suffer to exist any indebtedness of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom that is
senior in any respect to the Company's obligations under the Debentures without
the prior consent of the Holder, which consent shall not be unreasonably
withheld.

 

Section 9. All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Florida, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in Broward County (the "Florida Courts"). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Florida Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Florida Courts are improper or inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Debenture and agrees that such Service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Debenture or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Debenture, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

Section 10. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

 



8

 

 

Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

Section 12. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 



9

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

  By: /s/ Robert Rico   Robert Rico   CEO

 



10

 

 

Exhibit B

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of NYBD Holding, Inc. (the "Company"), due on 5/29/14, into ______
shares of common stock, $.001 par value per share (the "Common Stock"), of the
Company according to the conditions hereof, as of the date written below. If
shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.

 

Conversion calculations:

 

Date to Effect Conversion: ____________________________

 

50% of the lowest traded price for 20 trading days prior to conversion or:

 

Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)

 

 _____________________________________

 

Principal Amount of Debentures to be Converted:

 

_____________________________________

 

Interest Amount of Debentures to be Converted:

 

_____________________________________

 

Number of shares of Common Stock to be issued:

 

_____________________________________

 

Signature: _____________________ Manager

 

Redwood Management LLC

16850 Collins Ave #112-341

Sunny Isles Beach Florida 33160

 



11

 

 

Exhibit C

 

Resolution approved by the Board of Directors of NYBD Holding, Inc.

 

UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF

NYBD Holding, Inc.

 

The undersigned, being all of the directors of NYBD Holding, Inc. a corporation
of the State of California, (the "Corporation"), do hereby authorize and approve
the actions set forth in the following resolutions without the formally of
convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:

 

RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $50,000 plus interest with
Redwood Management, LLC, dated 11/29/13 which allows conversions at a 50%
discount to market for such notes as well as (10%) Ten percent guaranteed
interest, should be payable regardless of how long the debenture remains
outstanding and come due on 5/29/14

 

RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and

 

FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.

 

The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of NYBD Holding, Inc.

 

Dated: 11/29/13

 



12

 

 

EXHIBIT E

 

11/29/13

VIA ELECTRONIC MAIL

 

IRedwood Management LLC

16850 Collins Ave #112-341

Sunny Isles Beach, FL 33160

 

Re: Share Structure of NYBD Holdings, Inc.

 

To whom it may concern:

 

The purpose of this letter is to confirm the share structure of NYBD Holdings,
Inc. (the "Company"). By execution below, I hereby verify that the information
provided is current and accurate as of the date of this document.

 

Shares authorized:

 

Shares of NYBD Holdings, Inc. issued and outstanding:

 

________________________

 

Furthermore, prior to finalizing this issuance I agree to provide Redwood
Management LLC (via email) with:

 

i) A copy of the certificate(s) to be issued pursuant to the Agreement(s) as of
the date Hereof (if physical shares are to be issued in lieu of DWAC);

 

ii) The FedEx Priority Overnight tracking number (or a copy of the slip if
available) for any physical certificate(s) to be issued.

 

Very truly yours,

 

Olde Monmouth Stock Transfer Co., Inc.

 

____________________________

Name:

Title

 

Acknowledged and Agreed:

 

/s/ Robert Rico                                     

NYBD Holdings, Inc.

Name: Robert Rico

Title:   CEO

 



13

 

 

SECURITIES SETTLEMENT AGREEMENT

 

THIS AGREEMENT ("Agreement") is by and between Redwood Management, LLC
("CLAIMANT" or "Redwood") and the undersigned NYBD Holdings, Inc., ("COMPANY" or
"DEBTOR") and is entered into as of the effective date below, all with reference
to the following facts, which the parties agree are true and correct:

 

RECITALS

 

CLAIMANT acquired, on or about this date, certain debt rights, noted below,
along with the rights to common stock and conversion of a prior "assignor" as to
the COMPANY;

 

CLAIMANT is, therefore, both an investor and a creditor of the COMPANY entitled
to payment and conversion of outstanding debt securities, including common stock
conversion of such debt securities, as referenced in agreement(s) and
document(s), including between the parties hereto, such as listed below;

 

DEBTOR seeks to avoid dispute, retire debt from its books and records, make
effort to improve its financial picture for potential acquisition and future
fundings by eliminating or limiting the extent of debt the DEBTOR faces, and
honor such conversion and related rights acquired by the CLAIMANT;

 

THEREFORE, THE PARTIES AGREE TO SETTLE, AND THE PURPOSE OF THIS AGREEMENT IS TO
REFLECT SUCH SETTLEMENT;

 

NOW THEREFORE, the parties hereto hereby represent, warrant, and covenant with
and to each other and confirm all of the above and following to professionals,
and the transfer agent of COMPANY and others to whom it may concern, as follows:

 

1. Obligations Owing. The above Recitals are incorporated herein by reference.
Reference is made to the debt securities identified on the signature page hereof
(the "Debt"). As to the Debt, any past or current dispute, potential defenses
and disputed considerations, etc., are waived by the COMPANY, and the debt
obligation is hereby confirmed as owed. The COMPANY ratifies and confirms the
validity of the Assignment and Assumption Agreement by and between the CLAIMANT
acting as an investor and the prior assignor and this includes the common stock
and conversion rights of the assignor surrendered to the CLAIMANT, which rights
are aged in excess of 6 months.

 

2. Exchange. CLAIMANT and the COMPANY hereby agree to confirm the exchange of
the Debt for securities of the COMPANY as follows: this securities agreement of
the COMPANY to repay an amount equal to the principal amount of the Debt
("Principal") with interest at a rate set below per annum ("Interest") by the
"Maturity Date" (below) with conversion rights to the CLAIMANT so that, at the
election of the CLAIMANT, it may convert the Principal in whole or part from
time to time into shares of common stock in the COMPANY (the "Shares"). This
obligation of the COMPANY is in the nature of a debenture but in lieu of issuing
a debenture of the COMPANY shall honor the exchange, payment obligation and
conversion rights per this Agreement. Thus, concurrently with the execution of
this Agreement, CLAIMANT surrenders hereby the Debt and its interest in the Debt
strictly for the payment, conversion rights, Shares and related rights under
this Agreement. CLAIMANT will endeavor to use best efforts, for non material
file recording, to deliver to the COMPANY any promissory notes, commercial
paper, or other evidences of the Debt but such ministerial obligation shall not
be a condition to the conversion, Shares, and enforcement rights of this
Agreement by CLAIMANT. With reference to Rule 144 promulgated under the
Securities Act of 1933, as amended, the exchange hereby is made without any
additional consideration applicable.

 



1

 

 

3. Payment and Conversion Rights. The COMPANY promises to pay to CLAIMANT the
Principal and Interest on the Maturity Date, or sooner if required hereby,
unless to the extent of any completed conversion of Principal and or Interest as
stated herein.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 125% OF SUCH
AMOUNT OR MAXIMUM ALLOWED PER LAW, WHICHEVER IS LOWER, ALONG WITH ANY ACCRUED
INTEREST AT ANY TIME UPON SEVEN DAYS WRITTEN NOTICE TO THE CLAIMANT, PROVIDED
THE COMPANY IS NOT IN DEFAULT OF THIS AGREEMENT, SUBJECT TO THE TERMS HEREIN.

 

"Event of Default," wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of, interest (including any Late
Fees) on, or liquidated damages in respect to this Agreement, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise);

 

(ii) the COMPANY or any of its subsidiaries or affiliates shall commence, or
there shall be commenced against any of them, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the COMPANY commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the COMPANY or any subsidiary thereof or there is commenced
against the COMPANY or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding; or the COMPANY or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the COMPANY or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 5 Business
Days; or the COMPANY or any subsidiary thereof makes a general assignment for
the benefit of creditors; or the COMPANY shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or the COMPANY or any subsidiary thereof shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
any debt or the COMPANY or any subsidiary thereof shall by any act or failure to
act expressly indicate its consent to, approval of or acquiescence in any of the
foregoing or any corporate or other action is taken by the COMPANY or any
subsidiary thereof for the purpose of effecting any of the foregoing or adverse
to this Agreement;



 



2

 

 

(iii) the COMPANY shall fail to timely file all reports required to be filed by
it with the SEC pursuant to Section 13 or 15(d) of the Securities and Exchange
Act of 1934, as amended (the "Exchange Act"), or otherwise required by the
Exchange Act, or cease to be subject to the reporting requirements of the
Exchange Act, or as required to be deemed a current public company as to
disclosure including on any exchange or over the counter trading medium and or
the COMPANY is in, or accused of, being in violation of any law or regulation by
written demand, court proceeding or otherwise;

 

(iv) the material breach of any promise or representation in this Agreement and
or any related representation or agreement made by the COMPANY and or any of its
officers with the Claimant, which shall include, without limitation, the failure
to deliver shares of common stock due CLAIMANT on a conversion within three
Business Days from the date of conversion or sooner, which delivery must be
otherwise made per reasonable specifications of the CLAIMANT (e.g. to brokerage
firm account);

 

(v) The COMPANY or any subsidiary of the COMPANY shall default in any of its
obligations under any other Debenture or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the COMPANY or any subsidiary of the COMPANY in an
amount exceeding $25,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(vi) Any cessation of operations by COMPANY or COMPANY admits it is otherwise
generally unable to pay its debts as such debts become due, provided, however,
that any disclosure of the COMPANY'S ability to continue as a "going concern"
shall not be an admission that the COMPANY cannot pay its debts as they become
due;

 

(vii) The failure by COMPANY to maintain any assets which are necessary to
conduct its business (whether now or in the future);

 

(viii) The restatement of any financial statements filed by the COMPANY with the
SEC for any date or period from two years prior to the date of this Agreement
and until all amount due to Claimant hereunder are no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Holder with respect to this Debenture or the Purchase Agreement; or

 

(ix) The Depository Trust Company ("DTC") places a "chill" on the deposit of
additional securities of the COMPANY with DTC.

 



3

 

 

If the COMPANY fails to perform hereunder by delivering Shares or paying
Principal and or Interest within 3 Business Days of said being due, then for the
first 30 calendar days from the due date of said performance, the COMPANY shall
also owe payable immediately an amount equal to $1,000 per day as a reasonable
"Late Fee" in addition to any other damages and reasonable attorney fees and
costs payable, to cover, on a non accountable basis, the time, expense, efforts
and or distress of the CLAIMANT having to focus its management, advisors, and
counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the CLAIMANT can add
and pursue all rights otherwise.

 

If any Event of Default occurs and is continuing, the full Principal amount of
this Agreement, together with Interest and Late Fees and other amounts owing in
respect thereof, shall become immediately due and payable in cash except the
CLAIMANT may elect any part thereof to be paid in Shares as part of any
conversion hereunder in which case such Shares shall be due.

 

The CLAIMANT need not provide and the COMPANY hereby waives any presentment,
demand, protest or other notice of any kind, and the CLAIMANT may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by CLAIMANT only in writing at
any time prior to payment hereunder and the CLAIMANT shall have all rights and
elections it is entitled to hereunder and or under law. Unless otherwise noted
expressly herein in writing, no grace period applies.

 

At any time until both the Principal and Interest is paid in full and all
conversions have been honored by the COMPANY and this Agreement is no longer
outstanding, this Agreement, including interest and principal, shall be
convertible into shares of Common Stock in the COMPANY at 50 percent of the
lowest traded price, determined on the then current trading market for the
COMPANY'S common stock, for 20 trading days prior to conversion (the "Set
Price"). The CLAIMANT shall effect conversions by delivering to the COMPANY the
form of Notice of Conversion attached hereto as Exhibit C (a "Notice of
Conversion"), specifying the date on which such conversion is to be effected (a
"Conversion Date") and Shares shall then be delivered by the COMPANY within
three Business Days (72 hours). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the CLAIMANT
shall not be required to otherwise physically surrender anything to the COMPANY.
If the COMPANY does not request, from its transfer agent, the issuance of the
shares underlying this Agreement after receipt of a Notice of Conversion within
three Business Days (72 hours) following the date of Notice of Conversion, or
fails to timely (within 72 hours) deliver the Shares per the instructions of the
CLAIMANT, free and clear of all legends in legal free trading form, the COMPANY
shall be responsible to also promptly pay CLAIMANT for any differential in the
value of the converted Shares underlying this Agreement between the value of the
closing price on the date the Shares should have been delivered and the date the
Shares are delivered. The CLAIMANT and any assignee, by acceptance of this
Agreement, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Agreement, the unpaid and
unconverted Principal amount of this Agreement may be less than the amount
stated on the face hereof. The parties hereby agree that the COMPANY will cover
all legal costs associated with the issuance of Opinion Letter(s) to the
Transfer Agent and other costs, expenses and liabilities as to conversion and
issuance. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the CLAIMANT, free
and clear of all legends in legal free trading form, the COMPANY shall allow
CLAIMANT to add two (2) days to the look back (the mechanism used to obtain the
conversion price along with discount) for each day the COMPANY fails to timely
(within 72 hours, 3 business days)) deliver shares, on the next conversion.

 



4

 

 

If the COMPANY, at any time while this Agreement is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the COMPANY pursuant to this Agreement,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the COMPANY, then the Set Price shall be either (i) as agreed
in writing by the CLAIMANT in its discretion or if not agreed to by CLAIMANT or
reasonably objected to by the COMPANY in writing to the CLAIMANT promptly before
any such corporate change, (ii) be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stock as to such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification. Whenever the Set
Price is adjusted as noted above in this paragraph the COMPANY shall promptly,
within one Business Day, deliver to each CLAIMANT a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

If, at any time while this Agreement is outstanding: (A) the COMPANY effects any
merger or consolidation of the COMPANY with or into another Person, (B) the
COMPANY effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the COMPANY or another Person) is completed pursuant to which CLAIMANTs of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the COMPANY effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then the CLAIMANT may
declare this Agreement in default or, if it elects in writing to the COMPANY,
upon any subsequent conversion, the CLAIMANT shall have the right to receive,
for each underlying share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the CLAIMANT of one share of Common Stock of the
COMPANY (the "Alternate Consideration"). For purposes of any such conversion,
the determination of the Set Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the COMPANY shall apportion the Set Price among the Alternate
Consideration in a reasonable manner, but only if consented to in writing by the
CLAIMANT, reflecting the relative value of any different components of the
Alternate Consideration. If shareholders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the CLAIMANT shall be given the same choice as to the Alternate
consideration it receives upon any conversion of this Agreement following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the COMPANY or surviving entity in such Fundamental
Transaction shall issue to the CLAIMANT a new Agreement consistent with the
foregoing provisions and evidencing the CLAIMANT'S right to convert such
Agreement into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is affected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
paragraph and insuring that this Agreement (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction. If any Fundamental Transaction constitutes or results
in a Change of Control Transaction, then at the request of the CLAIMANT
delivered before the 90th calendar day after such Fundamental Transaction, the
COMPANY (or any such successor or surviving entity) will purchase the Agreement
from the CLAIMANT for a purchase price, payable in cash within 10 business days
of such request, equal to the 125% or maximum permitted by law whichever is
lower, of the remaining unconverted Principal amount of this Agreement on the
date of such request, plus all accrued and unpaid Interest thereon, plus all
other accrued and unpaid amounts due hereunder.

 



5

 

 

The COMPANY covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely a sufficient number
of it's shares for the purpose of issuance upon conversion of this Agreement.

 

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile, (iii) the first Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given.

 

Notwithstanding anything to the contrary herein contained, the CLAIMANT may not
convert this Agreement to the extent such conversion would result in the
CLAIMANT, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act") and the rules promulgated thereunder) in
excess of 4.99% of the then issued and outstanding shares of Common Stock,
including shares issuable upon such conversion and held by the CLAIMANT after
application of this section. The provisions of this section may be waived by the
CLAIMANT, in whole or part (but only as to itself and not to any other
CLAIMANT), upon 61 days prior written notice. Other CLAIMANTs shall be
unaffected by any such waiver.

 

Herein meanings are, unless otherwise defined herein:

 

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 



6

 

 

"Common Stock" means the common stock of the COMPANY and stock of any other
class into which such shares may hereafter have been reclassified or changed.

 

"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Except as expressly provided herein, no provision of this Agreement shall alter
or impair the obligation of the COMPANY, which is absolute and unconditional, to
pay the principal of, interest and liquidated damages (if any) on, this
Agreement at the time, place, and rate, and in the coin or currency, herein
prescribed. This Agreement is a direct debt obligation of the COMPANY. This
Agreement ranks pari passu on most favored terms to benefit the CLAIMANT with
all other Agreements now or hereafter issued under the terms set forth herein
but shall be treated superior to all other obligations of the COMPANY. As long
as this Agreement is outstanding, the COMPANY shall not and shall cause it
subsidiaries not to, without the consent of the COMPANY, (a) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the CLAIMANT; (b) repay, repurchase or offer to
repay, repurchase or otherwise acquire more than a de minimis number of shares
of its Common Stock or other equity securities; or (c) enter into any agreement
with respect to any of the foregoing.

 

If this Agreement shall be mutilated, lost, stolen or destroyed, the COMPANY
shall execute and deliver another original of this Agreement.

 

So long as any portion of this Agreement is outstanding, the COMPANY will not
and will not permit any of its subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any new indebtedness of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom that is
senior in any respect to the COMPANY'S obligations under the Agreements without
the prior consent of the CLAIMANT. All consents of CLAIMANT in this Agreement
shall be in the discretion of the CLAIMANT.

 

If it shall be found by court that any Interest or other amount deemed interest
due or aggregated hereunder violates applicable laws governing usury, the amount
shall automatically be lowered to equal the maximum permitted under law.

 



7

 

 

The COMPANY covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the COMPANY from paying all or any portion of the
principal of or interest on the Agreements as contemplated herein, or otherwise
not honor this Agreement, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this indenture,
and the COMPANY (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impeded the execution of any power
herein granted to the CLAIMANT, but will suffer and permit the execution of
every such as though no such law has been enacted.

 

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 

In the event CLAIMANT shall refer this Agreement to an attorney for collection
in the event of a default, the COMPANY agrees to pay all the reasonable costs
and expenses incurred in attempting or effecting collection hereunder or
enforcement of the terms of this Agreement, including reasonable attorney's
fees, whether or not suit is instituted.

 

4. Claimant Status. CLAIMANT represents and the COMPANY confirms such
representation, as follows:

 

a.    CLAIMANT believes it is not an affiliate, now or by way of this Agreement,
and relies upon the COMPANY knowledge of the members of the Board, officers and
shareholdings, etc. in such regard (COMPANY represents to CLAIMANT that it has
concluded and CLAIMANT may rely upon same, that CLAIMANT is not and will not be,
by way of this Agreement, as affiliate of the COMPANY.); and

 

CLAIMANT is (i) an "accredited investor" as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act of 1933, as amended,
the "Act" by reason of Rule 501 and (ii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors,
as a sophisticated investor.

 

5. Other Concerns. CLAIMANT has no responsibility for action or inaction by the
DEBTOR nor faced or faces or will face responsibility for determinations of
Management of the COMPANY. The parties also recognize and acknowledge that as a
result of this Agreement, the parties have entered into a confidential
relationship as to this document, except to the requirements of law to the
contrary, and they have negotiated and entered into this Agreement in good faith
and without any duress. COMPANY has, notwithstanding anything, obtained counsel
of its own choosing on the legality of the subject including the issuance of the
Shares hereby without legend or restriction. The COMPANY indemnifies and holds
harmless CLAIMANT and its affiliates, including the counselors and advisors of
CLAIMANT, for any breach of any provision or representation by COMPANY herein.

 



8

 

 

6. Miscellaneous.

 

A. Gender. Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.

 

B. Severability. If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.

 

C. Further Cooperation. From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional documentation or
instruments as are necessary to carry out the intent and purposes of this
Agreement or to comply with any law. However, this shall not require any
additional documents or acts by CLAIMANT for CLAIMANT to obtain and dispose of
the subject shares.

 

D. Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving party. The failure of any party at any time to
insist upon strict performance of any condition, promise, agreement or
understanding set forth herein, shall not be construed as a waiver or
relinquishment of any other condition, promise, agreement or understanding set
forth herein or of the right to insist upon strict performance of such waived
condition, promise, agreement or understanding at any other time.

 

E. Expenses. Except as otherwise provided herein, or agreed in writing, each
party hereto shall bear all expenses incurred by each such party in connection
with this Agreement and in the consummation of the transactions contemplated
hereby and in preparation thereof.

 

F. Amendment. This Agreement may only be amended or modified at any time, and
from time to time, in writing, executed by the parties hereto.

 



G. Notices. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called "Notice") in this Agreement provided or
permitted to be given, may be made or be served by delivering same by overnight
mail or by delivering the same by a hand-delivery service, such Notice shall be
deemed given when so delivered or sooner as stated within this Agreement.

 

H. Captions. Captions herein are for the convenience of the parties and shall
not affect the interpretation of this Agreement.

 

I. Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and this Agreement may be
executed by fax.

 

J. Assignment. This Agreement is not assignable without the written consent of
the parties except CLAIMANT has the right to assign the obligations and Shares
owed to it hereunder as it may determine.

 



9

 

 

K. Parties in Interest and Affiliates. Provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties,
their heirs, executors, administrators, other permitted successors and assigns,
if any. Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns. For this Agreement, affiliated or affiliate, either word being
capitalized or not herein, shall mean controlling, controlled by or under direct
or indirect common control with such person and includes shareholders, officers,
directors, advisors, employees, attorneys, accountants, auditors, subsidiaries,
parent companies, related companies and founders, to broadly defined, to be
interpreted to protect the CLAIMANT, beyond just persons and firms customarily
considered affiliated under Federal securities laws and regulations.

 

L. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties on the subject matter hereof and supersedes all
prior recent settlement discussions and verbal agreements and understandings
except in no way does this Agreement change or eliminate the terms of financial
and related obligations to the CLAIMANT per past agreements and instruments
except as strictly modified in writing above.

 

M. Construction and Misc. This Agreement shall be governed exclusively by the
laws of the State of Florida without reference to conflict of laws and the
exclusive venue for any action, claim or dispute in respect of this Agreement
shall be such court of competent jurisdiction as is located in Broward County
Florida as the sole venue. The parties agree and acknowledge that each has
reviewed this Agreement and the normal rule of construction that agreements are
to be construed against the drafting party shall not apply in respect of this
Agreement given the parties have mutually negotiated and drafted this Agreement.
The COMPANY irrevocably submits to the exclusive jurisdiction stated herein and
the parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The parties hereto further
waive any objection to venue in the said place.

 

THE DEBTOR IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING AND FURTHER AGREES THAT SERVICE OF
PROCESS UPON THE PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY'S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

The COMPANY waives personal service of any summons, complaint or other process
in connection with any such action or proceeding and agrees that service thereof
may be made, as the CLAIMANT may elect, by mail directed to the CLAIMANT at the
last known principal business location or mailing address or, in the
alternative, in any other form or manner permitted by law, on a non-exclusive
basis, as determined by the CLAIMANT. No failure or delay on the part of the
CLAIMANT in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.

 



10

 

 

The obligations to CLAIMANT and this Agreement cannot be set off against any
real or alleged claim against the CLAIMANT.

 

N. Cooperation and Representations. The parties hereto agree to cooperate with
one another in respect of this Agreement, including reviewing and executing any
document necessary for the performance of this Agreement, to comply with law or
as reasonably requested by any party hereto, or legal counsel to any party
hereto. Representations of the COMPANY shall survive the signing and closing of
this Agreement.

 

0. Independent Legal Counsel. The parties hereto agree that (i) each has
retained independent legal counsel in connection with the preparation and of
this Agreement, (ii) each has been advised of the importance of retaining legal
counsel, and (iii) by the execution of this Agreement, each has retained or
waived retaining counsel except as otherwise stated above.

 

P. Rights and Remedies. The COMPANY agrees that all of the rights and remedies
of the CLAIMANT hereto whether established hereby or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently. CLAIMANT further waives the right to any notice and
hearing prior to the execution, levy, attachment or other type of enforcement of
any judgment obtained hereunder. Company shall reflect the obligation of this
Agreement in all financial statements and related disclosures.

 

Exhibits, and, if any, Additional Promises and Representations:

 

a. EXHIBIT A. The DEBTOR hereby represents that attached is a letter of
confirmation and representation by the individual who is the chief principal
officer of the COMPANY executed or to be executed and delivered this date.

 

b. EXHIBIT B. The DEBTOR hereby represents that attached is a duly authorized
and effective irrevocable resolution of the Board of Directors of the COMPANY
confirming this Agreement as valid and binding on the COMPANY, executed or to be
executed this date. (Whether or not attached, or executed, the DEBTOR represents
all corporate authorization has been obtained.)

 

c. EXHIBIT C. Form of Conversion

 

Effective Date: 11/29/13

Principal Amount due hereunder: $125,000 plus interest

Set Price: above

Interest due hereunder: (10%) Ten percent guaranteed interest payable regardless
of how long the debenture remains outstanding. (All of which shall be deemed
earned as of the date hereof (11/29/13)

Maturity Date: date that is 6 months from the date of this Agreement

 



11

 



 

d. EXHIBIT D. Irrevocable Letter from Transfer Agent

 

e. EXHIBIT E. Transfer Agent Share Statement

 

Description of Debt: $125,000 Promissory Note dated February 14th, 2013 (John
Bianco)

 

Name of COMPANY: NYBD Holdings, Inc. State of Incorporation: California Address
of COMPANY: 2600 West Olive Avenue 5F   Burbank, CA 91505



 

Name of CLAIMANT: Redwood Management, LLC

 

Claimant Address: 16850 Collins Ave #112-341

 

Sunny Isles Beach Florida 33160

 

The undersigned hereby execute this document the Effective Date noted:

 

"COMPANY/DEBTOR"

 

/s/ Robert Rico                              

Name: Robert Rico

Title:   CEO

 

"CLAIMANT"

 

Redwood Management, LLC

 

By:  _________________________

        Gary Rogers, Manager



 

12

 



 

Exhibit A

 

Representation of individual Officer of NYBD Holdings, Inc.

 

VIA ELECTRONIC MAIL

Redwood Management LLC

Attn: Gary Rogers, Manager

16850 Collins Ave #112-341

Sunny Isles Beach Florida 33160

 

Re: Securities Settlement Agreement Between NYBD Holdings, Inc. and Redwood
Management LLC Dated 11/29/13

 

Dear Gary:

 

In connection with the above referenced agreement and exhibits and related
agreements and instruments, herein the Agreement, and any present and any future
conversion requests of Redwood Management, LLC ("Redwood") we irrevocably
confirm:

 

1.NYBD Holdings, Inc. ("NYBD") is not, and has not been, a shell issuer as
described in Rule 144 promulgated with reference to the Securities Act of 1933,
as amended (the "Securities Act") nor is or was a "shell" as otherwise commonly
understood;

 

2.NYBD Holdings, Inc. is, unless noted "Not Applicable," subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act").

 

3.NYBD Holdings, Inc. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;

 

4.The original Debts noted in the above referenced Agreement, and the contents
of the above referenced Agreement, are accurate and said original Debts and
related stock and conversion rights are greater than 6 months old and was owned
and subject to assignment and transfer to you by a non-affiliate which transfer
has been made.

 



13

 

 



5.NYBD Holdings, Inc. is now and will remain current with all obligations with
its stock transfer agent and the U.S. Securities and Exchange Commission and the
state of incorporation. Your company and officers and owners and affiliates are
not officers, Directors or material shareholders of NYBD Holdings, Inc. or
affiliates of NYBD Holdings, Inc., Redwood is not an affiliate.

 

6.Any and all approvals needed in relation to the above referenced Agreement,
this letter, for the assistance of our transfer agent, etc., is obtained. The
Agreement reflects, among other things, conversion rights we otherwise afford to
the non-affiliate debt holders.

 

Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.

 

Effective Date: 11/29/13

 

  Very truly yours,       /s/ Robert Rick

 



14

 

 

Exhibit B

 

Resolution approved by the Board of Directors of NYBD Holdings, Inc.

 

UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF

NYBD Holdings, Inc.

 

The undersigned, being all of the directors of NYBD Holdings, Inc. a corporation
of the State of California, (the "Corporation"), do hereby authorize and approve
the actions set forth in the following resolutions without the formally of
convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:

 

RESOLVED: that the officers of this Corporation are authorized and directed to
Enter into the Securities Settlement Agreement in the amount of $125,000 plus
interest with Redwood Management, LLC, dated 11/29/13 that allows conversions at
a 50% discount to market as well as (10%) Ten percent guaranteed interest
payable regardless of how long the debenture remains outstanding, and come due
on 5/29/14; and

 

RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and

 

FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.

 

The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of NYBD Holdings, Inc.

 

Dated: 11/29/13

 

/s/ Robert Rick                      



 



15

 

 

Exhibit C

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Securities
Settlement Agreement of NYBD Holdings, Inc. ("NYBD") dated 11/29/13 into shares
of common stock (the "Common Stock") according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay a reasonable transfer expense
payable with respect thereto. No fee will be charged to the CLAIMANT for any
conversion, except for such transfer expense, if any.

 

Conversion calculations:

 

Company Name: NYBD Holdings, Inc.

 

Date to Effect Conversion: ______________________________

 

Conversion Price: ________________________________

 

50% of the lowest traded price for 20 trading days prior to conversion or:

Adjusted as per agreement for delayed delivery of previous conversion (look back
only)

 

Principal Amount of Agreement to be converted: ___________________

 

Interest Amount of Agreement to be converted: _____________________

 

Number of shares of Common Stock to be issued: ____________________

 

Signature: _________________________Manager

 

Redwood Management LLC
16850 Collins Ave #112-341
Sunny Isles Beach Florida 33160
Federal ID #-26-465-7367

 



16

 

 

Olde Monmouth Stock Transfer Co., Inc.

200 Memorial Parkway, Atlantic Highlands. NJ 07716

Tel (732) 872-2727 -- Fax (732) 872-2728

transferagent@oldemonmouth.com www oldemonmouth.com

 

Olde Monmouth Stock Transfer Co., Inc.

200 Memorial Parkway

Atlantic Highlands. NJ 07716

 

Ladies and Gentlemen:

 

NYBD Holding, Inc. a California corporation (the "Company") and Redwood
Management, LI.0 (the "Investor") have entered into a convertible debenture
dated 11/29/13 (the "Debenture ") providing for, among other things, the
issuance of a Convertible Debenture in the principal amount of $50,000 plus
interest (the "Debenture").

 

A copy of the DEBEN 1' U R F is attached hereto. You should familiarize yourself
with your issuance and delivery obligations, as Transfer Agent, contained
therein. The shares to be issued are to be registered in the names of the
registered holder of the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock") of the company (initial
shares) for issuance upon full conversion of the debt in accordance with the
terms thereof. The amount of Common Stock to be initially reserved is 4 Million
shares and may be increased from time to time by written instructions of the
Company and Investor. The reserve is in addition to any share issuance pursuant
to the Securities Settlement dated 11/29/13.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Debenture. Your firm is hereby irrevocably
authorized and instructed to issue shares of Common Stock of the Company
(without any restrictive legend) to the Investor without any further action or
confirmation by the Company: (A) upon your receipt from the Investor of: (I) a
notice of conversion ("Conversion Notice") executed by the Investor; and (ii) an
opinion of counsel of the Investor, in form, substance and scope customary for
opinions of counsel in comparable transactions (and satisfactory to the transfer
agent), to the effect that the shares of Common Stock of the Company issued to
the Investor pursuant to the Conversion Notice are not "restricted securities"
as defined in Rule 144 and should be issued to the Investor without any
restrictive legend; and (B) the number of shares to be issued is less than 4.99%
(or 9.99% if the Company is a non-reporting entity) of the total issued common
stock of the Company.

 

Your firm will not delay in processing any Conversion notices owing to the fact
the Company is in arrears of its fees and other monies owed to your firm,
provided that the Investor agrees that each time a Conversion Notice is
delivered to your firm, and the Company is in arrears or has otherwise been
placed on financial hold, the Company authorizes your firm to notify the
investor that the Company is currently on financial hold and the investor agrees
to pre-pay the full cost of processing the conversion notice. The fees charged
will be the normal fees charged according to the schedule then in force.

 



17

 

 

The Company hereby requests that your firm act immediately, without delay and
without the need for ANY ACTION or CONFIRMATION by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. Claimant shall have
no liability to the Company in respect to any action taken or any failure to act
in respect of this if such action was taken or omitted to be taken in good
faith, and you shall be entitled to rely in this regard on the advice of
counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firms for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Company agrees that in the event that you resign as the Company's transfer
agent. the Company shall engage a suitable replacement transfer agent that will
agree to serve as transfer agent for the Company and be bound by the terms and
conditions of these Irrevocable Instructions within five (5) business days.

 

The Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

The investor and Company expressly understand and agree that nothing in this
irrevocable Transfer instruction Agreement shall require or be construed in any
way to require the transfer agent to do. take or not do take any action that
would he contrary to any Federal or State law, rule, or regulation including but
expressly not limited to both the Securities Act of 1933 and the Securities and
Exchange Act of' 1934 as amended and the rules and regulations promulgated there
under.

 

Very truly yours,

 

Robert Rico
CEO

 

Acknowledged and Agreed:

 

Olde Monmouth Stock Transfer Co., Inc.

 

By: /s/ Jeff English   Name: Jeff English   Title: VP  

 

 

18



 

 

